The Attorney General of Texas
                                                                December    31,   1982
MARK WHITE
Attorney General

                                        Mr. Philip   D. Creer, FAIA                            opinion     No. W-568
Supreme      Court Building             Executive   Director
P. 0. Box 12546                                                                                Re:                               title,
                                        Texas Board of Architectural                                    Use       of     the
Austin,    TX. 76711. 2546
                                            Examiners                                          “Architectural          Engineer”
5121475.2501
Telex    9101674-1367                   5555 N. Lamar Boulevard
Telecopier     512/475-0266             Building   H-117
                                        Austin,   Texas      78751
1607 Main St., Suite 1400
                                        Dear Mr. Creer:
Dallas,   TX. 75201-4709
2141742.6944
                                               On behalf    of the Texas Board of Architectural          Examiners you have
                                        asked about      the use of the title         “Architectural      Engineer”     by one
4624 Alberta       Ave., Suite    160
                                        licensed    under article    3721a, V.T.C.S.,     the Texas Engineering       Practice
El Paso, TX.       79905.2793
9151533.3464
                                        Act, but not under article        249a. V.T.C.S.,     the Architects     Registration
                                        Law.     You advise     that the individual       currently   “is   holding    himself
                                        out” as an “Architectural          Engineer,”     but do not state        that he is
1220 Dallas Ave., Suite          202    practicing     architecture.      Thus, the issue       is whether     a person      who
Houston.   TX. 77002.6966
                                        holds himself      out as an “Architectural        Engineer”  must be licensed        as
71316504666
                                        an architect.

606 Broadway,        Suite 312                  The first      section     of article      249a commands only that “no person
Lubbock.  TX.       79401.3479          shall      practice     architecture,        as herein       defined...     unless    he be a
6061747.5236                                                               as provided       by this      Act.”
                                        registered        architect,                                                 Prior   to    1969,
                                        section       10(b)     specified,       “[nlothing       in    this    Act    shall    prevent
4309 N. Tenth, Suite 6                  qualified      professional       engineers     from planning       and supervising     work...
McAHen,  TX. 76501.1665                 but such engineers             shall   not employ the title             ‘architect’      in any
5121662.4547                            w.    . . .”    That language         no longer        appears     in the act.        Instead,
                                        section      10 now reads in pertinent           part:
200 Main Plaza. Suite 400
San Antonio.  TX. 76205.2797                                10(a).     ‘Practice      of Architecture’        shall mean
5121225.4191                                         any service       or creative         work,    either     public     or
                                                     private,       wlying          the     art    and      science       of
                                                     developing         design        concepts.         planning        for
An Equal       Opportunity/
Affirmative      Action     Employer
                                                     functional      relationships         and intended        uses,    and
                                                     establishing      the form, appearance,           aesthetics,      and
                                                     construction         details,        for     any     building        or
                                                     buildings,       or     environs,        to    be     constructed.
                                                     enlarged      or altered,        the proper       application        of
                                                     which requires        architectural         education.      training
                                                     and     experience.           ‘Practice       architecture’          or
                                                     ‘practicing     architecture’         shall mean performing         or




                                                                            p.    2091
Mr. Philip    D. Creer     - Page 2       (MW-568)




             doing,  or offering    or attempting             to do or perform
             any service,    work, act or thing               within the scope
             of the practice     of architecture.

                     (b).    Notwithstanding           any other provision          of
             this Act or any rule or regulation                   of the Board of
             Architectural        Examiners,       it is the intent          of this
             Act to acknowledge            the necessity         of urofessional
             inter-relations         -and        cooperation         detween       the
             professions       for the benefit           of the public        and to
             achieve     the highest       standards       in design,     planning,
             and building.         Therefore,        nothing      in this Act or
             any     such     rule      or     regulation,         heretofore       or
             hereafter      adopted,        shall     be construed         or given
             effect     in any manner whatsoever              so as to prevent,
             limit      or    restrict         any     professional         engineer
             licensed      under       the     laws     of    this     State     from
             performing      any act,         service      or work within          the
             definition        of     the       practice       of     professional
             engineering       as defined         by the Texas Engineering
             Practice     Act.

                    ....

                     (h) .      A firm,      partnership,        association       or
             corporation,            including        firms,       partnerships,
             corporations        and joint      stock associations         carrying
             on the practice          of engineering       under Section       17 of
             the Texas Engineering             Practice     Act, may engage in
             the practice         of architecture         and may hold itself
             out     to     the     public     as    offering      architectural
             SXViCl?S,        provided      that    the actual       practice      of
             architecture        on behalf      of such firms,       partnerships
             or    corporations          is   carried      on,    conducted       and
             performed         only     by    architects       registered,        and
             licensed      in this State.

                    (0.     No firm,    partnership,        association,       or
             corporation      w      engage      in    the      practice       of
             architecture,     or hold itself       out to the public          as
             being engaged in the practice            of architecture          or
             use the word ‘architect’          or ‘architecture’         in its
             name in       any manner      unless      all     architectural
             services     are rendered     by and through          persons     to
             whom registration        certificates         have    been      duly
             issued,    and which certificates         are in full         force
             and effect.




                                            p.   2092
.   .


        Mr. Philip       D. Creer     - Page 3         (MW-568)




               As used above,         in our opinion,            the word "firm"         signifies       a
        business    unit or enterprise.           See Black's      Law Dictionary,       571 (5th Ed.
        1979) ; Webster's       Third New International              Dictionary     of the English
        Language Unabridged          856 (1961).          It is broad       enough to include            a
        business    operated    as a sole proprietorship.              See Kempf V. Joint School
        District    No. 3, Town of Fredonia.               94 N.W.2dT72         (Wis.   1959).      cf.
        Dodson V. Warren Hardware Company, 162 S.W. 952 (Tex.                            Civ.   App. -
        Amarillo     1913,    no writ);        City    of Madison        V. Frank Lloyd          Wright
        Foundation,      122 N.W.2d 409 (Wis.              1963).     Section     17 of the Texas
        Engineering      Practice     Act,     article      3271a,    V.T.C.S.,     referred      to in
        subsection     (h) above, permits         "firms"     and  other   business    organizations
        to engage in the practice           of engineering         so long as it is carried             on
        only by registered        professional       engineers.

               There is a difference                between furnishing          architectural       services
        and performing          them.      Seaview Hospital          V. Medicenters       of America,      570
S.W.2d 35 (Tex.           Civ. App. - Corpus Christ1                 1978, no writ).          In the
        absence of facts          suggesting        that a person neither          registered      under the
        statute     nor exempt therefrom              is performing       or rendering       architectural
        services     -- that is, practicing                architecture     -- we cannot say the use
        here    of    the term "architectural                  engineer"      violates      article     249a,
        V.T.C.S.       You suggest          that section         13, the penalty        provision,      might
        require     a different          result.       Under section       13, the use alone of the
        title     "architect"          is    not     enough.        To violate        the    provision,        a
        non-exempt       person       must use the title               and pursue       the practice         or
        profession      of architecture           or engage in theprofession               or business       of
        planning,      designing,         or supervising         the construction        of buildings         to
        be erected      for other persons.              Section     13 has been strictly         construed.
        See Herold V. City of Austin,                  310 S.W.2d 368 (Tex. Civ. Aip. - Austin
        1958, writ ref'd          n.r.e.);       Attorney     General Opinion O-3392 (1941).               Cf.
        State    Board of Registration                 fo;    Professional       Engineers‘".        wich'ii;
        Engineering      Company, 504 S.W.2d 606 (Tex. Civ. App. - Fort Worth 1973,
        writ ref'd      n.r.e.)      (use of "engineer").              See generally      7 Tex. Jur. III
        Architects      and Engineers          §5, at 78.

               You advise      that Rule 7.01 promulgated           by the Texas Board of
        Architectural      Examiners     provides   that    firms    or persons        other  than
        those registered      by the board may not "employ the title              'Architect'    or
        constructions     of the word 'architect'        to describe     persons or services"
        and that such persons have no "authority             to solicit,     offer    or execute"
        architectural      services.      However,    a rule    promulgated        by the board
        cannot validly      contradict    the statute,    which specifically         allows firms
        composed of non-registered          persons  to hold themselves         out as offering
        architectural     services.      See 2 Tex. Jur. III Administrstive               Law 816,
        at 209.     Moreover,    section   10(b) expressly     provides    that its terms are
        to apply "[nlotwithstanding           any other    provision     of this Act or any
        rule or regulation         of the Board of Architectural            Examiners."       Rule
        7.01 cannot control       the matter at issue.




                                                      p.   2093
Mr. Philip     D. Creer    - Page 4        (MW-568)




                                      SUMMARY

                      Without    more,     the     use     of  the   title
              "Architectural      Engineer"    by one registered     under
              the Texas Engineering         Practice    Act but not under
              the Architects      Registration       Law does not violate
              article     249a, V.T.C.S.

                                                        Very truly     yours,




                                                       -MARK          WHITE
                                                        Attorney     General of   Texas

JOHN W. FAINTER, JR.
First Assistant Attorney         General

RICHARD E. GRAY III
Executive Assistant        Attorney   General

Prepared     by Bruce Youngblood
Assistant     Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison,        Chairman
Rick Gilpin
Bruce Youngblood




                                           p.   2094